                       UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF OHIO
                            WESTERN DIVISION

 LELONE TUCKER,                             :   Case No. 1:18-cv-821
                                            :
       Plaintiff,                           :   Judge Timothy S. Black
                                            :   Magistrate Judge Stephanie K. Bowman
 vs.                                        :
                                            :
 SPRINGFIELD TOWNSHIP POLICE                :
 DEPARTMENT, et al.,                        :
                                            :
        Defendants.                         :

                        DECISION AND ENTRY
        ADOPTING IN PART THE REPORT AND RECOMMENDATION
        OF THE UNITED STATES MAGISTRATE JUDGE (Doc. 28) AND
         RECOMMITTING THE CASE TO THE MAGISTRATE JUDGE
           FOR A FURTHER REPORT AND RECOMMENDATION

       This case is before the Court pursuant to the Order of General Reference to United

States Magistrate Judge Stephanie K. Bowman. On November 26, 2018, Plaintiff

LeLone Tucker filed a complaint on behalf of herself and her deceased son, Jermaine

Tucker, under 42 U.S.C. § 1983. (Doc. 1). Plaintiff’s complaint seeks relief against

Defendants Springfield Township Police Department, Elmwood Fire Department, and the

Hamilton County Coroner related to her son’s death in a car accident in 2017. (Id.). On

December 3, 2019, this Court entered a Decision and Entry adopting the Magistrate

Judge’s Report and Recommendation, dismissing Plaintiff’s claims against the County

Coroner. (Doc. 27). Then, on December 23, 2019, the Magistrate Judge issued a second

Report and Recommendation recommending dismissal of the remaining Defendants—the

Springfield Township Police Department and the Elmwood Fire Department. (Doc. 28).
Plaintiff filed objections on January 23, 2020, after being granted an extension of time to

do so. (Doc. 31).

       A.     Defendant Springfield Township Police Department

       On June 10, 2019, Defendant Springfield Township Police Department filed a

motion for judgment on the pleadings. (Doc. 15). Plaintiff failed to timely respond to the

motion, prompting the Court to order Plaintiff to show cause as to why the Defendants’

motion should not be construed as unopposed and granted for the reasons stated therein.

(Doc. 18). Plaintiff responded to the show cause order and was granted an extension of

time to respond to Defendant’s motion. (Doc. 20). However, the new deadline passed

without a responsive pleading from Plaintiff. Consequently, on December 23, 2019, the

Magistrate Judge issued a Report and Recommendation recommending that this Court

dismiss Plaintiff’s claims against Defendant Springfield Township Police Department for

failure to comply with the Court’s show cause order and failure to prosecute. (Doc. 28 at

2).

       Plaintiff filed objections to the second Report and Recommendation on January

23, 2020. (Doc. 31). The objections lay out the tragic facts of this case, however, they

fail to address in any way the deficiencies noted in the Report and Recommendation,

including Plaintiff’s failure to respond to the Court’s show cause order and failure to

respond to the Springfield Township Police Departments’ motion for judgment on the

pleadings. Accordingly, the Magistrate Judge’s recommendation that Defendant



                                             2
Springfield Township Police Department be dismissed for lack of prosecution is

ADOPTED.

       B.     Defendant Elmwood Fire Department

       The Report and Recommendation also recommends that Plaintiff’s claims against

Defendant Elmwood Fire Department be dismissed for failure to prosecute and failure to

comply with the Court’s show cause orders. (Doc. 28 at 2-3). After service to the

Elmwood Fire Department was returned unexecuted, the Magistrate Judge, on May 9,

2019, ordered Plaintiff to provide a valid service address and completed services forms

for purposes of reissuing service of the complaint to the Fire Department. (Doc. 13).

Plaintiff complied with this Order by providing new completed service forms with a new

address for the Defendant. (See Doc. 16). Yet, on August 12, 2019, notice was once

again filed on the docket indicating that service of the complaint was returned unexecuted

as to Defendant Elmwood Fire Department. (Doc. 21). This time, the return form

included a note stating that service was initially accepted by the Cincinnati Fire

Department, but that service was subsequently returned to the United States Marshals

Service specifying that process should be directed to the Elmwood Fire Department and

not the Cincinnati Fire Department. (Id.; Doc. 22 at 2). Following this second failed

attempt, the Court afforded Plaintiff a third and final opportunity to provide a valid

service address for the Elmwood Fire Department. (Doc. 22).

       On September 10, 2019, Plaintiff supplied yet another summons and service form,

seemingly directing service to “Engine Number 2, Cincinnati Fire Department” (and not

                                             3
the “Elmwood Fire Department” as instructed on the prior unexecuted return form).

(Docs. 23, 24). Nevertheless, on September 12, 2019, the Magistrate Judge issued an

order stating that Plaintiff complied with the show cause order by provided a “new

service address” and ordered the Marshals to attempt service for a third time. (Doc. 23).

       Then, on December 23, 2019, the Magistrate Judge issued the instant Report and

Recommendation describing Plaintiff’s repeated failure to provide a valid address for the

Elmwood Fire Department and recommending dismissal of the Fire Department for lack

of prosecution and failure to comply with the Court’s show cause order. (Doc. 28 at 2-3).

The Report and Recommendation specifically notes Plaintiff’s failure to comply with the

Court’s August 13, 2019 Order to provide a valid service address. However, the

Magistrate Judge’s subsequent September 12, 2019 Order notes Plaintiff’s compliance

with the August 13th Order, stating, “On September 10, 2019, the Clerk of Court

received completed service forms for Defendant Elmwood Fire Department which

contain a new service address for this Defendant. Accordingly, the Court finds that

Plaintiff has satisfied the requirements of its prior Order.” (Doc. 23).

       Moreover, after the Report and Recommendation was entered, Plaintiff’s final

attempt at serving the Elmwood Fire Department, issued on September 12, 2019, was

returned “executed,” with return of service filed in the record on January 14, 2020. (Doc.

30). The return receipt indicates that service was accomplished via certified mail, and

that although the “green card” was not returned, online tracking shows that service was

accepted by an individual on October 2, 2019. (Id.). Because this development occurred

                                              4
after the issuance of the Report and Recommendation, the status of service to Defendant

Elmwood Fire Department will be more appropriately resolved after further analysis by

the Magistrate Judge.1 Accordingly, pursuant to Federal Rule of Civil Procedure

72(b)(3), this matter is hereby RECOMMITTED to the Magistrate judge with

instructions to file a supplemental report concerning Plaintiff’s final attempt at serving

Defendant Elmwood Fire Department and to make recommendations based on that

analysis.
       C.      Conclusion

       The Court has reviewed the comprehensive findings of the Magistrate Judge

pursuant to 28 U.S.C. § 636(b) and Fed. R. Civ. P. 72(b) and has considered de novo all

of the filings in this matter. Accordingly, the Court does determine that the Report and

Recommendation (Doc. 28) should be and is hereby ADOPTED in part as follows:

       1)      Defendant Springfield Township Police Department’s motion for judgment
               on the pleadings (Doc. 15) is GRANTED;

       2)      Plaintiff’s claims against Defendants Springfield Township Police
               Department are DISMISSED for lack of prosecution;

       3)      The issue of the status of service of process to Defendant Elmwood Fire
               Department is hereby RECOMMITTED to the Magistrate Judge with
               instructions to file a supplemental report analyzing the issue in light of the
               notice on the docket indicating that service was returned executed (Doc.
               30); and

       4)      The related Motion to Clarify Parties filed by the City of Cincinnati Fire
               Department (Doc. 26) is RECOMMITTED for further consideration, as
               its disposition is related to the outcome of issue of service of process to
               the Elmwood Fire Department.

1
 Plaintiff’s objections (Doc. 31) do not address the issue of service of process to the Elmwood
Fire Department.
                                                5
        IT IS SO ORDERED.

Date:      2/11/2020
                                Timothy S. Black
                                United States District Judge




                            6
